[PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15044         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    SEPTEMBER 7, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 1:09-cr-20673-DLG-23

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                                versus

ARTHUR SMITH,
a.k.a. Co-Chief,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                 ________________________

                                           (September 7, 2011)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

CARNES, Circuit Judge:
      Arthur Smith appeals his 127-month sentence after pleading guilty to

possession with intent to distribute 50 grams or more of cocaine base, in violation

of 21 U.S.C. § 841(a)(1). He contends that an intervening decision shows that the

district court erred by failing to apply the Fair Sentencing Act of 2010 (FSA) in

determining his sentence. The government responds that, regardless of the merit

of Smith’s contention, he waived his right to appeal his sentence and that waiver

covers this claim. We hold that FSA claims, like any other type of sentence claim,

can be waived by a knowing and voluntary appeal waiver.

                                         I.

      Smith was arrested in August 2009 following a two-year government

investigation of a drug distribution ring operating in southern Florida. He was

named in 14 different counts of a 43-count multi-defendant indictment. He

entered into a plea agreement with the government on June 7, 2010, agreeing to

plead guilty to one count of possession with intent to distribute 50 grams or more

of cocaine base.

       The plea agreement contained a waiver of Smith’s right to appeal any

sentence that was imposed or the manner in which it was imposed, “unless the

sentence exceeds the maximum permitted by statute or is the result of an upward

departure from the guideline range,” or the government itself appealed the

                                         2
sentence. Smith agreed to request that the district court “enter a specific finding”

that the waiver was knowing and voluntary.

      During the plea colloquy, which was conducted on June 7, 2010, the court

spoke with Smith specifically about the sentence appeal waiver in his plea

agreement. The court informed Smith that he ordinarily would have the right to

appeal the sentence imposed, but that he was giving up or waiving his right to

appeal unless the sentence exceeded the maximum allowed by statute, resulted

from an upward departure from the guidelines range, or the government elected to

appeal. The court emphasized that those were the only circumstances under which

he would be able to appeal his sentence. The court then asked Smith whether he

understood all this, and he replied that he did. At the end of the hearing the court

made a specific finding that the plea agreement was knowing and voluntary.

      Smith’s presentence investigation report determined that his total offense

level was 31 and his criminal history category was II. The PSR also noted that the

minimum term of imprisonment under 21 U.S.C. § 841(b)(1)(A) (2006) was ten

years and the maximum term was life. Based on his total offense level and his

criminal history, Smith’s guidelines range was 121 to 151 months.

      Smith filed several objections to the PSR, including one arguing that he was

entitled to be sentenced under the Fair Sentencing Act of 2010, Pub. L. No. 111-

                                          3
220, 124 Stat. 2372 (2010), enacted on August 3, 2010, which was after Smith’s

criminal conduct occurred but before he was sentenced for that conduct. Smith

argued that if the court applied the FSA he would be subject to a minimum

sentence of 5 years instead of 10 years, and to a maximum sentence of 40 years

instead of life, and he asked the court to sentence him to a term of 5 years.

      At the sentence hearing that concluded on October 6, 2010, the court

sentenced Smith to 127 months, which was just 6 months more than the bottom of

his guidelines range of 121 to 151 months. In doing so, it rejected Smith’s

argument that the FSA applied, concluding that under the law in effect at that time

the FSA did not apply to Smith’s case. The court did note, however, that there

might be “further developments” on that issue in the near future. Notwithstanding

his appeal waiver, Smith appealed.

      The further developments that the district court thought might happen did

happen nine months after Smith’s sentence hearing, when this Court issued its

decision in United States v. Rojas, 645 F.3d 1234 (11th Cir. 2011). The Rojas

decision held that the FSA is applicable to defendants whose criminal conduct

occurred before the FSA’s August 3, 2010 enactment but who were not sentenced

until after that date. Id. at 1236, 1240. Smith fits into that category of defendants.

                                          II.

                                          4
      The problem for Smith is the sentence appeal waiver he entered. Rule 11 of

the Federal Rules of Criminal Procedure recognizes the enforceability of sentence

appeal waivers by providing that “the court must inform the defendant of, and

determine that the defendant understands, . . . the terms of any plea-agreement

provision waiving the right to appeal or to collaterally attack the sentence.” Fed.

R. Crim. P. 11(b)(1)(N). We have consistently enforced appeal waivers, according

to their terms, where the district court “specifically questioned [the defendant]

during the plea colloquy about the appeal waiver, adequately explained the

significance of the appeal waiver, and confirmed that [the defendant] understood

the full significance of the appeal waiver.” United States v. Grinard-Henry, 399
F.3d 1294, 1296–97 (11th Cir. 2005); see also United States v. Bascomb, 451 F.3d
1292, 1294 (11th Cir. 2006); United States v. Brown, 415 F.3d 1257, 1272 (11th

Cir. 2005); United States v. Frye, 402 F.3d 1123, 1129 (11th Cir. 2005); Williams

v. United States, 396 F.3d 1340, 1342 (11th Cir. 2005); United States v. Rubbo,

396 F.3d 1330, 1335 (11th Cir. 2005); United States v. Weaver, 275 F.3d 1320,

1333 (11th Cir. 2001); United States v. Pease, 240 F.3d 938, 942 (11th Cir. 2001);

United States v. Buchanan, 131 F.3d 1005, 1008 (11th Cir. 1997); United States v.

Bushert, 997 F.2d 1343, 1351 (11th Cir. 1993).

                                         III.

                                          5
      Under this Court’s holding in Rojas, the Fair Sentencing Act would apply to

Smith’s case because he was sentenced on October 6, 2010, two months after the

enactment of the FSA on August 3, 2010. See 645 F.3d at 1236, 1240. Were

Smith to be resentenced under the Act, he would face a 60-month mandatory

minimum sentence instead of the 120-month minimum sentence that the district

court used in calculating his sentence. Compare 21 U.S.C. §

841(b)(1)(A)(iii)(2006), with § 841(b)(1)(A)(iii) (2010). Smith also contends that

under the FSA his base offense level would be reduced, resulting in a lower

sentencing guidelines range. That is far from obvious, because Smith’s base

offense level was calculated on the basis of powder cocaine, not crack cocaine.

We will, however, assume that under the FSA Smith would have had a lower base

offense level, a lower guidelines range, and a lower sentence. That assumption

does not matter.

      It does not matter because Smith’s knowing and voluntary appeal agreement

contained only three exceptions. None of those three exceptions is applicable

here: Smith was not sentenced above the statutory maximum, his sentence was not

the result of an upward departure from the guidelines range, and the government

did not appeal. That Smith negotiated away his right to appeal an issue that a later

decision indicates has merit does not affect our analysis of either the validity of his

                                           6
appeal waiver or its effect. As we explained in United States v. Howle, 166 F.3d
1166 (11th Cir. 1999), a valid appeal waiver includes not only a waiver of the

right to appeal difficult or debatable legal issues but also “a waiver of the right to

appeal blatant error.” Id. at 1169. A waiver would be worthless if it covered only

issues that lacked merit. “While it may appear unjust to allow criminal defendants

to bargain away meritorious appeals, such is the necessary consequence of a

system in which the right to appeal may be freely traded.” Howle, 166 F.3d at

1169.

        Otherwise, the government would have less to gain from appeal waivers,

and the less the government has to gain from them the less waivers will be worth

to defendants who deal. Or, as we have put it before, an appeal waiver is of value

to a defendant “because it is another chip the defendant can bring to the bargaining

table and trade for additional concessions from the government,” and anything that

diminishes the value of the chip to the government diminishes its trading value to

a defendant. Bascomb, 451 F.3d at 1294 (quoting Buchanan, 131 F.3d at 1008).

Bargains have to benefit both parties or there will be nothing to bargain about.1

        1
         After this opinion was written, the government filed a motion to withdraw its previously
filed brief, which had argued that the appeal waiver applies, to vacate the sentence, and to
remand for resentencing under the decision in United States v. Rojas, 645 F.3d 1234 (11th Cir.
2011). The motion admits that the sentencing appeal waiver does apply but states that the
government has now “determined that it is appropriate under the circumstances to forego reliance
upon the appeal waiver provision in this case.”

                                               7
       AFFIRMED.




        The primary circumstance cited in the government’s motion is that Attorney General Eric
Holder has changed the Department of Justice’s policy on whether the Fair Sentencing Act
applies to cases in which the defendant was sentenced after enactment of that legislation. There
has not, however, been any change in the law concerning sentence appeal waivers, and it is on
the basis of the waiver that we are deciding this case. Sentence appeal waivers serve interests of
the judiciary as well as interests of the government and defendants. See United States v.
Bascomb, 451 F.3d 1292, 1296–97 (11th Cir. 2006) (interests of the government and
defendants); cf. Blackledge v. Allison, 431 U.S. 63, 71, 97 S. Ct. 1621, 1627 (1977) (recognizing
that plea bargains benefit all concerned, including the judiciary). And once an appeal arrives in
this Court it is our responsibility to see that it is decided correctly under the law. For these
reasons, the government’s motion is denied.


                                                8